

THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES
ACT OF 1933, AS AMENDED, OR ANY APPLICABLE STATE SECURITIES LAWS, AND MAY NOT BE
SOLD, TRANSFERRED, PLEDGED, HYPOTHECATED OR OTHERWISE ASSIGNED EXCEPT IN
COMPLIANCE WITH THE REGISTRATION REQUIREMENTS OF SUCH ACT AND SUCH STATE
SECURITIES LAWS OR PURSUANT TO AN EXEMPTION OR QUALIFICATION THEREFROM.
 
                                                                                                                 


  WARRANT NO. DBSO -1       September 25, 2009




WARRANT TO PURCHASE
 
1,158,087 SHARES OF COMMON STOCK
 
--------------------------------
 
FOR VALUE RECEIVED, CONSUMER PORTFOLIO SERVICES, INC., a California corporation
(the "COMPANY"), hereby certifies that DRAWBRDIGE SPECIAL OPPORTUNITIES FUND LP,
a Delaware limited partnership, or its assigns (the "HOLDER"), is entitled to
purchase, on the terms and subject to the conditions contained herein, One
Million, One Hundred Fifty Eight Thousand, Eighty Seven (1,158,087) shares (the
"WARRANT SHARES") of the Company’s common stock, no par value per share ("COMMON
STOCK"), at the exercise price of $0.879 per Warrant Share (the "WARRANT
PURCHASE PRICE") at any time and from time to time during the Exercise Period
(as such term is defined below). The number of Warrant Shares and the Warrant
Purchase Price shall be subject to adjustment as set forth in SECTION 3.
 
This Warrant (this "WARRANT") is the "Warrant" referred to in, and is being
issued in connection with the consummation of the transactions contemplated by,
that certain Revolving Credit Agreement dated as of September 25, 2009, by and
among the Company, Page Four Funding LLC and Fortress Credit Corp., an affiliate
of the initial holder of this Warrant (as amended or modified from time to time,
the "CREDIT AGREEMENT"), and is subject to the following terms and conditions:
 
1. DEFINITIONS. For the purposes of this Warrant, the following terms shall have
the respective meanings set forth below:
 
"APPLICABLE LAW" means all provisions of statutes, rules and regulations,
interpretations and orders of any Governmental Authority applicable to a Person,
and all orders and decrees of all courts and arbitrators in proceedings or
actions in which the Person in question is a party including applicable federal,
state and local laws and regulations thereunder.
 
"BUSINESS DAY" means any day excluding Saturday, Sunday and any day which is a
legal holiday under the laws of the State of New York or the State of California
or is a day on which banking institutions located in either such state are
authorized or required by law or other governmental action to close.
 
"COMMON STOCK" has the meaning set forth in the preamble of this Warrant.
 
"COMPANY" has the meaning set forth in the preamble of this Warrant.
 
 
 

--------------------------------------------------------------------------------

 
"CONVERTIBLE SECURITIES" means, with respect to any Person, any securities or
other obligations issued or issuable by such Person or any other Person that are
exercisable or exchangeable for, or convertible into, any Equity Interests of
the Company.
 
"CURRENT MARKET PRICE" per share of Common Stock means, as of any specified date
on which the Common Stock is publicly traded, the average of the daily market
prices of the Common Stock over the twenty (20) consecutive trading days
immediately preceding (and not including) such date. The ‘daily market price’
for each such trading day shall be (i) the closing sales price on such day on
the principal stock exchange on which the Common Stock is then listed or
admitted to trading or on Nasdaq, as applicable, (ii) if no sale takes place on
such day on any such exchange or system, the average of the closing bid and
asked prices, regular way, on such day for the Common Stock as officially quoted
on any such exchange or system, (iii) if the Common Stock is not then listed or
admitted to trading on any stock exchange or system, the last reported sale
price, regular way, on such day for the Common Stock, or if no sale takes place
on such day, the average of the closing bid and asked prices for the Common
Stock on such day, as reported by Nasdaq or the National Quotation Bureau, or
(iv) if the Common Stock is not then listed or admitted to trading on any
securities exchange and if no such reported sale price or bid and asked prices
are available, the average of the reported high bid and low asked prices on such
day, as reported by a reputable quotation service, or a newspaper of general
circulation in the City of Los Angeles customarily published on each Business
Day. If the daily market price cannot be determined for the twenty (20)
consecutive trading days immediately preceding such date in the manner specified
in the foregoing sentence, then the Common Stock shall not be deemed to be
publicly traded as of such date.
 
"DESIGNATED OFFICE" has the meaning set forth in SECTION 2.1.
 
"DILUTIVE ISSUANCE" has the meaning set forth in SECTION 3.9.
 
"DISTRIBUTION" has the meaning set forth in SECTION 3.3.
 
"DISTRIBUTION AMOUNT" has the meaning set forth in SECTION 3.3.
 
"DOJ" has the meaning set forth in SECTION 2.4.
 
"EQUITY INTERESTS" means, with respect to any Person, (i) if such Person is a
corporation, any and all shares of capital stock, participations in profits or
other equivalents (however designated) or other equity interests of such Person,
including any preferred stock of such Person, (ii) if such Person is a limited
liability company, any and all membership interests, or (iii) if such Person is
a partnership or other entity, any and all partnership or entity interests or
other units.
 
"EQUITY RIGHTS" means any warrants, options or other rights to subscribe for or
purchase, or obligations to issue, any Equity Interests of the Company, or any
Convertible Securities, or any stock appreciation rights, including any options
or similar rights issued or issuable under any employee stock option plan,
pension plan or other employee benefit plan of the Company.
 
 
2

--------------------------------------------------------------------------------

 
"EXCLUDED SHARES" means Common Stock, Equity Rights or Convertible Securities
issued in any of the transactions described in SECTIONS 3.1, 3.2, 3.3 or 3.5,
(ii) shares of Common Stock issued after the Issuance Date upon conversion,
exercise or exchange of (A) Equity Rights or Convertible Securities outstanding
on the Issuance Date or (B) Equity Rights issued in connection with an exchange
and re-pricing of outstanding options issued under the Company's 2006 Long Term
Equity Incentive Plan as described in the Company's proxy statement filed with
the Securities and Exchange Commission on June 24, 2009, and (iii) this Warrant
or any securities issued upon exercise hereof. Notwithstanding the foregoing,
shares of Common Stock, Equity Rights or Convertible Securities, and the shares
of Common Stock issuable in respect thereof described in clauses (i) or (ii)
shall not constitute "Excluded Shares" if the terms thereof are amended or
revised after the Issuance Date.
 
"EXERCISE NOTICE" has the meaning set forth in SECTION 2.1.
 
"EXERCISE PERIOD" means the period commencing on the Issuance Date and ending on
(and including) the Expiration Date.
 
"EXPIRATION DATE" means September 25, 2019.
 
"FAIR MARKET VALUE" per share of Common Stock as of any specified date means (i)
if the Common Stock is publicly traded on such date, the Current Market Price
per share, or (ii) if the Common Stock is not publicly traded (or deemed not to
be publicly traded) on such date, the fair market value per share of Common
Stock as determined in good faith by the Board of Directors of the Company and
set forth in a written notice to the Holder, subject to the Holder’s right to
dispute such determination under SECTION 3.8(E).
 
"FTC" has the meaning set forth in SECTION 2.4.
 
"GOVERNMENTAL AUTHORITY" means any nation or government, any state or other
political subdivision thereof, any agency, authority, instrumentality,
regulatory body, court, administrative tribunal, central bank or other entity
exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government, and any
corporation or other entity owned or controlled, through stock or capital
ownership or otherwise, by any of the foregoing.
 
"HOLDER" has the meaning set forth in the preamble of this Warrant.
 
"HSR ACT" has the meaning set forth in SECTION 2.4.
 
"ISSUANCE DATE" means September 25, 2009.
 
"NASDAQ" means the Nasdaq Stock Market or any successor reporting system
thereof.
 
"OTHER PROPERTY" has the meaning set forth in SECTION 3.5.
 
"PERSON" means any individual, corporation, partnership, limited liability
company, joint venture, association, joint stock company, trust (including any
beneficiary
 
 
3

--------------------------------------------------------------------------------

 
thereto), unincorporated organization or government or any agency or political
subdivision thereof.
 
"REFERENCE PRICE" means the Warrant Purchase Price.
 
"REGISTRATION RIGHTS AGREEMENT" shall mean a Registration Rights Agreement dated
as of the date hereof, in form and substance satisfactory to the initial Holder,
among the Company, the initial Holder and Charles E. Bradley, Jr.
 
"SECURITIES ACT" means the Securities Act of 1933, as amended.
 
"WARRANT" means this Warrant, any amendment of this Warrant, and any warrants
issued upon transfer, division or combination of, or in substitution for, this
Warrant or any other such warrant. All such Warrants shall at all times be
identical as to terms and conditions and date, except as to the number of
Warrant Shares for which they may be exercised.
 
"WARRANT PURCHASE PRICE" has the meaning set forth in the preamble of this
Warrant (as adjusted in accordance with the terms of this Warrant).
 
"WARRANT SHARES" has the meaning set forth in the preamble of this Warrant.
 
2. EXERCISE.
 
2.1. EXERCISE; DELIVERY OF CERTIFICATES. Subject to the provisions of SECTION
2.4, this Warrant may be exercised, in whole or in part, at the option of the
Holder, at any time and from time to time during the Exercise Period, by (a)
delivering to the Company at its principal executive office (the "DESIGNATED
OFFICE") (i) a notice of exercise, in substantially the form attached hereto
(the "EXERCISE NOTICE"), duly completed and signed by the Holder, and (ii) this
Warrant, and (b) paying the Warrant Purchase Price pursuant to SECTION 2.2 for
the number of Warrant Shares proposed to be purchased in the Exercise Notice.
Subject to the provisions of SECTION 2.4, the Warrant Shares being purchased
under this Warrant will be deemed to have been issued to the Holder, as the
record owner of such Warrant Shares, as of the close of business on the date on
which payment therefor is made by the Holder pursuant to SECTION 2.2. Stock
certificates representing the Warrant Shares so purchased shall be delivered to
the Holder within three (3) Business Days after this Warrant has been exercised
(or, if applicable, immediately after the conditions set forth in SECTION 2.4
have been satisfied); PROVIDED, HOWEVER, that in the case of a purchase of less
than all of the Warrant Shares issuable upon exercise of this Warrant, the
Company shall cancel this Warrant and, within three (3) Business Days after this
Warrant has been surrendered, execute and deliver to the Holder a new Warrant of
like tenor for the number of unexercised Warrant Shares. Each stock certificate
representing the number of Warrant Shares purchased pursuant to this Warrant
shall be registered in the name of the Holder or, subject to compliance with
Applicable Laws, such other name as designated by the Holder.
 
2.2. PAYMENT OF WARRANT PRICE. Payment of the Warrant Purchase Price shall be
made, at the option of the Holder, by (i) check from the Holder, (ii) wire
transfer, (iii) instructing the Company to withhold and cancel a number of
Warrant Shares then issuable
 
 
4

--------------------------------------------------------------------------------

 
upon exercise of this Warrant with respect to which the excess, if any, of the
Fair Market Value over the Warrant Purchase Price for such canceled Warrant
Shares is at least equal to the Warrant Purchase Price for the Warrant Shares
being purchased, (iv) surrendering to the Company of shares of Common Stock
previously acquired by the Holder with a Fair Market Value equal to the Warrant
Purchase Price for the Warrant Shares then being purchased or (v) any
combination of the foregoing.
 
2.3. NO FRACTIONAL SHARES. The Company shall not be required to issue fractional
shares of Common Stock upon the exercise of this Warrant. If any fraction of a
share of Common Stock would, except for the provisions of this paragraph, be
issuable on the exercise of this Warrant (or specified portion thereof), the
Company shall pay to the Holder an amount in cash calculated by it to be equal
to the then Fair Market Value per share of Common Stock multiplied by such
fraction computed to the nearest whole cent.
 
2.4. ANTITRUST NOTIFICATION. If the Holder determines, in its sole judgment upon
the advice of counsel, that an exercise of this Warrant pursuant to the terms
hereof is subject to the provisions of the Hart-Scott-Rodino Antitrust
Improvements Act of 1976, as amended (the "HSR ACT"), the Holder shall notify
the Company, and the Company and the Holder shall, prior to the payment of the
Warrant Purchase Price, file with the United States Federal Trade Commission
(the "FTC") and the United States Department of Justice (the "DOJ") the
notification and report form, if any, required in connection with the exercise
of this Warrant, and any supplemental information required in connection
therewith, pursuant to the HSR Act. Any information required to be provided by
or with respect to the Company shall be provided by the Company within seven (7)
Business Days after receiving notification from the Holder of the applicability
of the HSR Act. Any such notification, report form and supplemental information
will be in full compliance with the requirements of the HSR Act. The Company
will furnish to the Holder such necessary information and such assistance as the
Holder may reasonably request in connection with the preparation of any filing
or submission which is necessary under the HSR Act.
 
The Company shall respond promptly after receiving any inquiries or requests for
additional information from the FTC or the DOJ (and in no event more than five
(5) Business Days after receipt of such inquiry or request). The Company shall
keep the Holder apprised of the status of any communications with, and any
inquiries or requests for additional information from, the FTC or the DOJ, and
shall respond promptly to any such inquiries or requests. The Company shall bear
all filing or other fees required to be paid by the Company and the Holder (or
the "ultimate parent entity" of the Holder, if any) under the HSR Act or any
other Applicable Law and the Company shall bear all costs and expenses
(including, without limitation, attorneys’ fees) incurred by the Company and the
Holder (or the "ultimate parent entity" of the Holder, if any) in connection
with the preparation of such filings, responses to inquiries or requests and
compliance with the HSR Act and other Applicable Laws. In the event that this
SECTION 2.4 is applicable to any exercise of this Warrant, the purchase of the
Warrant Shares subject to the Exercise Notice, and the payment of the Warrant
Purchase Price, will be subject to the expiration or earlier termination of the
waiting period under the HSR Act.
 
3. ADJUSTMENTS TO THE NUMBER OF WARRANT SHARES AND TO THE WARRANT PURCHASE
PRICE. The number of Warrant Shares for which this Warrant is
 
 
5

--------------------------------------------------------------------------------

 
exercisable and the Warrant Purchase Price shall be subject to adjustment from
time to time as set forth in this SECTION 3.
 
3.1. STOCK DIVIDENDS, SUBDIVISIONS AND COMBINATIONS. If at any time the Company:
 
(a) pays a dividend or other distribution on its Common Stock in shares of
Common Stock or shares of any other class or series of Capital Stock;
 
(b) subdivides its outstanding shares of Common Stock (by stock split,
reclassification or otherwise) into a larger number of shares of Common Stock;
or
 
(c) combines (by reverse stock split or otherwise) its outstanding shares of
Common Stock into a smaller number of shares of Common Stock, then the number of
Warrant Shares purchasable upon exercise of this Warrant immediately prior to
the record date for such dividend or distribution or the effective date of such
subdivision or combination shall be adjusted so that the Holder shall thereafter
be entitled to receive upon exercise of this Warrant the kind and number of
shares of Common Stock that the Holder would have owned or have been entitled to
receive immediately after such record date or effective date had this Warrant
been exercised immediately prior to such record date or effective date. Any
adjustment made pursuant to this SECTION 3.1 shall become effective immediately
after the effective date of such event, but be retroactive to the record date,
if any, for such event.
 
Upon any adjustment of the number of Warrant Shares purchasable upon the
exercise of this Warrant as herein provided, the Warrant Purchase Price per
share shall be adjusted by multiplying the Warrant Purchase Price immediately
prior to such adjustment by a fraction, the numerator of which shall be the
number of Warrant Shares purchasable upon the exercise of this Warrant
immediately prior to such adjustment and the denominator of which shall be the
number of Warrant Shares so purchasable immediately thereafter.
 
3.2. RIGHTS; OPTIONS; WARRANTS. If, at any time after the Issuance Date, the
Company issues (without payment of any consideration) to all holders of
outstanding Common Stock any rights, options or warrants to subscribe for or
purchase shares of Common Stock or securities convertible into or exchangeable
for Common Stock, then the Company shall also distribute, at the same time as
the distribution to such holders, such rights, options, warrants or securities
to the Holder as if this Warrant had been exercised immediately prior to the
record date for such issuance.
 
3.3. DISTRIBUTION OF ASSETS OR SECURITIES. If at any time the Company makes a
distribution (other than a distribution covered by SECTION 3.1 or 3.2) to its
shareholders of any asset, including cash or securities (such distribution, a
"DISTRIBUTION", and the total of the cash, assets or securities so distributed,
the "DISTRIBUTION AMOUNT"), then, at the Holder’s option:
 
(i) the Holder shall have the right to receive an amount of assets, including
cash or securities equal to the number of Warrant Shares for which this Warrant
is exercisable immediately prior to the Distribution, multiplied by the
Distribution Amount, divided by the number of shares of Common Stock outstanding
at such time. Upon the closing of the
 
 
6

--------------------------------------------------------------------------------

 
Distribution, the Company shall distribute such portion of the Distribution
Amount to the Holder; or
 
(ii) the Warrant Purchase Price shall be adjusted and shall be equal to the
Warrant Purchase Price in effect immediately prior to the close of business on
the date fixed for the determination of shareholders entitled to receive such
distribution, multiplied by a fraction (which shall not be less than zero), the
numerator of which shall be the Fair Market Value per share of Common Stock on
the date fixed for such determination, less the amount of cash, the then-fair
market value of the portion of the assets, or the fair market value of the
portion of the securities, as the case may be (as determined in good faith by
the Board of Directors of the Company, subject to the Holder’s rights under
SECTION 3.8(E)), so distributed applicable to one share of Common Stock, and the
denominator of which shall be the Fair Market Value per share of Common Stock.
Such adjustment to the Warrant Purchase Price shall become effective immediately
prior to the opening of business on the day immediately following the date fixed
for the determination of shareholders entitled to receive such distribution.
Upon any adjustment to the Warrant Purchase Price as provided for in this
SECTION 3.3(ii), the number of Warrant Shares issuable upon the exercise of this
Warrant shall also be adjusted and shall be equal to the number of Warrant
Shares issuable upon exercise of this Warrant immediately prior to such
adjustment multiplied by a fraction, the numerator of which is the Warrant
Purchase Price in effect immediately prior to such adjustment and the
denominator of which is the Warrant Purchase Price as so adjusted.
 
3.4. ISSUANCE OF EQUITY SECURITIES AT LESS THAN FAIR MARKET VALUE OR WARRANT
PURCHASE PRICE.
 
(a) If, at any time after Issuance Date, the Company shall issue or sell (or, in
accordance with SECTION 3.4(b), shall be deemed to have issued or sold) shares
of Common Stock, Equity Rights or Convertible Securities representing the right
to subscribe for or purchase shares of Common Stock (other than any Excluded
Shares) at a price per share of Common Stock that is lower than the Reference
Price in effect immediately prior to such sale and issuance, then the Warrant
Purchase Price shall be adjusted so that it shall equal the price determined by
multiplying the Warrant Purchase Price in effect immediately prior thereto by a
fraction, the numerator of which shall be an amount equal to the sum of (A) the
number of shares of Common Stock outstanding immediately prior to such sale and
issuance plus (B) the number of shares of Common Stock which the aggregate
consideration received by the Company (and in the case of adjustments triggered
in full or in part by the issuance of Equity Rights or Convertible Securities,
the aggregate consideration deemed received in respect of such issuance
determined as provided in SECTION 3.4(b) below) for such sale or issuance would
purchase at such Reference Price per share, and the denominator of which shall
be the total number of shares of Common Stock outstanding (and in the case of
adjustments triggered in full or in part by the issuance of Equity Rights or
Convertible Securities, the number of shares of Common Stock deemed to be
outstanding as a result of such issuance determined as provided in SECTION
3.4(b) below) immediately after such sale or issuance.
 
Adjustments shall be made successively whenever such an issuance is made. Upon
any adjustment in the Warrant Purchase Price as provided in this SECTION 3.4(a),
the number of shares of Common Stock purchasable upon the exercise of this
Warrant shall also be
 
 
7

--------------------------------------------------------------------------------

 
adjusted and shall be that number determined by multiplying the number of
Warrant Shares issuable upon exercise immediately prior to such adjustment by a
fraction, the numerator of which is the Warrant Purchase Price in effect
immediately prior to such adjustment and the denominator of which is the Warrant
Purchase Price as so adjusted.
 
(b) For the purpose of determining the adjusted Warrant Purchase Price under
SECTION 3.4(a), the following shall be applicable:
 
(i) If the Company in any manner issues or grants any Equity Rights (including
Equity Rights to acquire Convertible Securities), and the price per share for
which shares of Common Stock are issuable upon the exercise of such Equity
Rights or upon conversion or exchange of such Convertible Securities is less
than the Reference Price determined as of the date of such issuance or grant of
such Equity Rights, then the total maximum number of shares of Common Stock
issuable upon the exercise of such Equity Rights (or upon conversion or exchange
of the total maximum amount of such Convertible Securities issuable upon the
exercise of such Equity Rights) shall be deemed to be outstanding and to have
been issued and sold by the Company for such lower price per share. For purposes
of this paragraph, the price per share for which shares of Common Stock are
issuable upon exercise of Equity Rights or upon conversion or exchange of
Convertible Securities issuable upon exercise of Equity Rights shall be
determined by dividing (A) the total amount, if any, received or receivable by
the Company as consideration for the issuing or granting of such Equity Rights,
plus the minimum aggregate amount of additional consideration payable to the
Company upon the exercise of all such Equity Rights, plus in the case of such
Equity Rights which relate to Convertible Securities, the minimum aggregate
amount of additional consideration, if any, payable to the Company upon the
issuance or sale of such Convertible Securities and the conversion or exchange
thereof, by (B) the total maximum number of shares of Common Stock issuable upon
exercise of such Equity Rights or upon the conversion or exchange of all such
Convertible Securities issuable upon the exercise of such Equity Rights.
 
(ii) If the Company in any manner issues or grants any Convertible Securities
having an exercise or conversion or exchange price per Share which is less than
the Reference Price determined as of the date of issuance or sale, then the
maximum number of shares of Common Stock issuable upon the conversion or
exchange of such Convertible Securities shall be deemed to be outstanding and to
have been issued and sold by the Company for such lower price per share. For
purposes of this paragraph, the price per share for which shares of Common Stock
are issuable upon conversion or exchange of Convertible Securities is determined
by dividing (A) the total amount received by the Company as consideration for
the issuance or sale of such Convertible Securities, plus the minimum aggregate
amount of additional consideration, if any, payable to the Company upon the
conversion or exchange thereof, by (B) the total maximum number of shares of
Common Stock issuable upon the conversion or exchange of all such Convertible
Securities.
 
(iii) If the purchase price provided for in any Equity Rights, the additional
consideration, if any, payable upon the issuance, conversion or exchange of any
Convertible Securities or the rate at which any Convertible Securities are
convertible into or exchangeable for shares of Common Stock decreases at any
time, or if the number of shares of Common Stock issuable upon the exercise,
issuance, conversion or exchange of any Equity
 
 
8

--------------------------------------------------------------------------------

 
Rights or Convertible Securities increases at any time, then the Warrant
Purchase Price in effect at the time of such decrease (or increase) shall be
readjusted to the Warrant Purchase Price which would have been in effect at such
time had such Equity Rights or Convertible Securities still outstanding provided
for such decreased purchase price, additional consideration, changed conversion
rate or increased shares, as the case may be, at the time initially granted,
issued or sold and the number of Warrant Shares shall be correspondingly
readjusted, by taking the number of Warrant Shares issuable upon the exercise of
this Warrant immediately prior to such adjustment multiplied by a fraction, the
numerator of which is the Warrant Purchase Price in effect immediately prior to
such adjustment and the denominator of which is the Warrant Purchase Price as so
adjusted.
 
(iv) If at any time the Company sells and issues shares of Common Stock or
Equity Rights or Convertible Securities containing the right to subscribe for or
purchase shares of Common Stock for a consideration consisting, in whole or in
part, of property other than cash or its equivalent, then in determining the
"price per share of Common Stock" and the "consideration received by the
Company" for purposes of the preceding paragraphs of this SECTION 3.4, the Board
of Directors of the Company shall determine, in good faith, the fair market
value of property, subject to the Holder’s rights under SECTION 3.8(E).
 
(v) There shall be no adjustment of the Warrant Purchase Price in respect of the
Common Stock pursuant to this SECTION 3.4 if the amount of such adjustment is
less than $0.00001 per share of Common Stock;  PROVIDED, HOWEVER, that any
adjustments which by reason of this provision are not required to be made shall
be carried forward and taken into account in any subsequent adjustment.
 
3.5. REORGANIZATION, RECLASSIFICATION, MERGER, CONSOLIDATION OR DISPOSITION OF
ASSETS. If at any time the Company reorganizes its capital, reclassifies its
capital stock, consolidates, merges or combines with or into another Person
(where the Company is not the surviving corporation or where there is any change
whatsoever in, or distribution with respect to, the outstanding Common Stock),
or the Company sells, transfers or otherwise disposes of all or substantially
all of its property, assets or business to another Person, other than in a
transaction provided for in SECTION 3.1, 3.2, 3.3, 3.4 or 3.6, and, pursuant to
the terms of such reorganization, reclassification, consolidation, merger,
combination, sale, transfer or other disposition of assets, (i) shares of common
stock of the successor or acquiring Person or of the Company (if it is the
surviving corporation) or (ii) any cash, shares of stock or other securities or
property of any nature whatsoever (including warrants or other subscription or
purchase rights) in addition to or in lieu of common stock of the successor or
acquiring Person or the Company ("OTHER PROPERTY") are to be received by or
distributed to the holders of Common Stock who are holders immediately prior to
such transaction, then the Holder shall have the right thereafter to receive,
upon exercise of this Warrant, the number of shares of Common Stock, common
stock of the successor or acquiring Person, and/or Other Property which holder
of the number of shares of Common Stock for which this Warrant is exercisable
immediately prior to such event would have owned or received immediately after
and as a result of such event. In such event, the aggregate Warrant Purchase
Price otherwise payable for the Warrant Shares issuable upon exercise of this
Warrant shall be allocated among such securities and Other Property in
proportion to the respective fair market
 
 
9

--------------------------------------------------------------------------------

 
values of such securities and Other Property as determined in good faith by the
Board of Directors of the Company, subject to the Holder’s rights under SECTION
3.8(e).
 
In case of any such event, the successor or acquiring Person (if other than the
Company) shall expressly assume the due and punctual observance and performance
of each and every covenant and condition of this Warrant to be performed and
observed by the Company and all the obligations and liabilities hereunder,
subject to such modifications as the Holder may approve in writing (as
determined by resolution of the Board of Directors of the Company) in order to
provide for adjustments of any shares of common stock of such successor or
acquiring Person for which this Warrant thus becomes exercisable, which
modifications shall be as equivalent as practicable to the adjustments provided
for in this SECTION 3.5. For purposes of this SECTION 3.5, "common stock of the
successor or acquiring Person" shall include stock or other equity securities,
or securities that are exercisable or exchangeable for or convertible into
equity securities, of such corporation, or other securities if such Person is
not a corporation, of any class that is not preferred as to dividends or assets
over any other class of stock of such corporation or Person and that is not
subject to redemption and shall also include any evidences of indebtedness,
shares of stock or other securities that are convertible into or exchangeable
for any such stock, either immediately or upon the arrival of a specified date
or the happening of a specified event and any warrants or other rights to
subscribe for or purchase any such stock. The foregoing provisions of this
SECTION 3.5 shall similarly apply to successive reorganizations,
reclassifications, consolidations, mergers, sales, transfers and other
dispositions of assets.
 
3.6. DISSOLUTION, TOTAL LIQUIDATION OR WINDING-UP. If at any time there is a
voluntary or involuntary dissolution, total liquidation or winding-up of the
Company, other than as contemplated by SECTION 3.5, then the Company shall cause
to be mailed (by registered or certified mail, return receipt requested, postage
prepaid) to the Holder at the Holder’s address as shown on the Warrant register,
at the earliest practicable time (and, in any event, not less than thirty (30)
calendar days before any date set for definitive action) written notice of the
date on which such dissolution, liquidation or winding-up shall take place, as
the case may be. Such notice shall also specify the date as of which the record
holders of shares of Common Stock shall be entitled to exchange their shares for
securities, money or other property deliverable upon such dissolution,
liquidation or winding-up, as the case may be. On such date, the Holder shall be
entitled to receive upon surrender of this Warrant the cash or other property,
less the Warrant Purchase Price for this Warrant then in effect, that the Holder
would have been entitled to receive had this Warrant been exercised immediately
prior to such dissolution, liquidation or winding-up. Upon receipt of the cash
or other property, any and all rights of the Holder to exercise this Warrant
shall terminate in their entirety. If the cash or other property distributable
in the dissolution, liquidation or winding-up has a fair market value (as
determined in good faith by the board of directors of the Company and set forth
in a written notice to the Holder, subject to the Holder’s right to dispute such
determination under SECTION 3.8(E)) which is less than the Warrant Purchase
Price for this Warrant then in effect, this Warrant shall terminate and be of no
further force or effect upon the dissolution, liquidation or winding-up.
 
3.7. OTHER DILUTIVE EVENTS. If any event occurs as to which the other provisions
of this SECTION 3 are not strictly applicable but as to which the failure to
make any adjustment would not protect the purchase rights represented by this
Warrant in accordance with the intent and principles hereof then, in each such
case, the Holder (or if the Warrant has been
 
 
10

--------------------------------------------------------------------------------

 
divided up, the Holders of Warrants exercisable for the purchase of more than
fifty percent (50%) of the aggregate number of Warrant Shares then issuable upon
exercise of all of the then exercisable Warrants) may appoint an independent
investment bank or firm of independent public accountants which shall give its
opinion as to the adjustment, if any, on a basis consistent with the intent and
principles established herein, necessary to preserve the purchase rights
represented by this Warrant (or such Warrants). Upon receipt of such opinion,
the Company will mail (by registered or certified mail, return receipt
requested, postage prepaid) a copy thereof to the Holder within three (3)
Business Days and shall make the adjustments described therein. The fees and
expenses of such investment bank or independent public accountants shall be
borne by the Company.
 
3.8. OTHER PROVISIONS APPLICABLE TO ADJUSTMENTS UNDER THIS SECTION. The
following provisions shall be applicable to the adjustments provided for
pursuant to this SECTION 3:
 
(a) WHEN ADJUSTMENTS TO BE MADE. The adjustments required by this SECTION 3
shall be made whenever and as often as any specified event requiring such an
adjustment shall occur. For the purpose of any such adjustment, any specified
event shall be deemed to have occurred at the close of business on the date of
its occurrence.
 
(b) RECORD DATE. If the Company fixes a record date of the holders of Common
Stock for the purpose of entitling them to (i) receive a dividend or other
distribution payable in shares of Common Stock or in shares of any other class
or series of capital stock or securities convertible into or exchangeable for
Common Stock or shares of any other class or series of capital stock or (ii)
subscribe for or purchase shares of Common Stock or such other shares or
securities, then all references in this SECTION 3 to the date of the issuance or
sale of such shares of Common Stock or such other shares or securities shall be
deemed to be references to that record date.
 
(c) WHEN ADJUSTMENT NOT REQUIRED. If the Company fixes a record date of the
holders of its Common Stock for the purpose of entitling them to receive a
dividend or distribution or subscription or purchase rights to which the
provisions of SECTION 3.1 would apply, but shall, thereafter and before the
distribution to shareholders, legally abandon its plan to pay or deliver such
dividend, distribution, subscription or purchase rights, then thereafter no
adjustment shall be required by reason of the taking of such record and any such
adjustment previously made in respect thereof shall be rescinded and annulled.
 
(d) NOTICE OF ADJUSTMENTS. Whenever the number of shares of Common Stock for
which this Warrant is exercisable or the Warrant Purchase Price shall be
adjusted or recalculated pursuant to this SECTION 3, the Company shall
immediately prepare a certificate to be executed by the chief financial officer
of the Company setting forth, in reasonable detail, the event requiring the
adjustment or recalculation and the method by which such adjustment or
recalculation was calculated, specifying the number of shares of Common Stock
for which this Warrant is exercisable and (if such adjustment was made pursuant
to SECTION 3.5) describing the number and kind of any other shares of stock or
Other Property for which this Warrant is exercisable, and any related change in
the Warrant Purchase Price, after giving effect to such adjustment,
recalculation or change. The Company shall mail (by registered
 
 
11

--------------------------------------------------------------------------------

 
or certified mail, return receipt requested, postage prepaid) a signed copy of
the certificate to be delivered to the Holder within three (3) Business Days of
the event which caused the adjustment or recalculation. The Company shall keep
at the Designated Office copies of all such certificates and cause them to be
available for inspection at the Designated Office during normal business hours
by the Holder or any prospective transferee of this Warrant designated by the
Holder.
 
(e) CHALLENGE TO GOOD FAITH DETERMINATION. Whenever the Board of Directors of
the Company is required to make a determination in good faith of the fair market
value of any item under this Warrant, or any item that may affect the value of
this Warrant, that determination may be challenged or disputed by the Holder (or
if the Warrant has been divided up, the Holders of Warrants exercisable for more
than fifty percent (50%) of the aggregate number of Warrant Shares then issuable
upon exercise of all of the then exercisable Warrants), and any such challenge
or dispute shall be resolved promptly, but in no event in more than thirty (30)
days, by an investment banking firm of recognized national standing or one of
the four (4) largest national accounting firms agreed upon by the Company and
the Holders and whose decision shall be binding on the Company and the Holders.
If the Company and the Holders cannot agree on a mutually acceptable investment
bank or accounting firm, then the Holders, jointly, and the Company shall within
five (5) Business Days each choose one investment bank or accounting firm and
the respective chosen firms shall within five (5) Business Days jointly select a
third investment bank or accounting firm, which shall make the determination
promptly, but in no event in more than thirty (30) days, and such determination
shall be binding upon all parties thereto. The Company shall bear all costs in
connection with such determination, including without limitation, fees of the
investment bank(s) or accounting firm(s), unless the change in Warrant Purchase
Price determined pursuant to this paragraph is within five percent (5%) of the
change in warrant purchase price as computed by the Company, in which case the
Holder or Holders challenging the determination shall bear such costs pro rata.
 
(f) INDEPENDENT APPLICATION.  Except as otherwise provided herein, all
subsections of this SECTION 3 are intended to operate independently of one
another (but without duplication). If an event occurs that requires the
application of more than one subsection, all applicable subsections shall be
given independent effect without duplication.
 
3.9. FIDUCIARY DUTIES TO HOLDER. The board of directors of the Company shall at
all times, whether or not this Warrant has been exercised, owe the Holder the
same fiduciary duties that it would owe to a holder of the Warrant Shares
underlying the Warrant.
 
4. MISCELLANEOUS.
 
4.1. RESTRICTIVE LEGEND. This Warrant, any Warrant issued upon transfer of this
Warrant and, unless registered under the Securities Act, any Warrant Shares
issued upon exercise of this Warrant or any portion thereof shall be imprinted
with the following legend, in addition to any legend required under applicable
state securities laws:
 
THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES
ACT OF 1933, AS AMENDED, OR ANY APPLICABLE STATE SECURITIES LAWS, AND MAY NOT BE
SOLD, TRANSFERRED,
 
 
12

--------------------------------------------------------------------------------

 
PLEDGED, HYPOTHECATED OR OTHERWISE ASSIGNED EXCEPT IN COMPLIANCE WITH THE
REGISTRATION REQUIREMENTS OF SUCH ACT AND SUCH STATE SECURITIES LAWS OR PURSUANT
TO AN EXEMPTION OR QUALIFICATION THEREFROM.
 
The legend shall be appropriately modified upon issuance of certificates for
shares of Common Stock.
 
Upon request of the holder of a Common Stock certificate, the Company shall
issue to that holder a new certificate free of the foregoing legend, if, with
such request, such holder provides the Company with an opinion of counsel
reasonably acceptable to the Company (PROVIDED that Dewey & LeBoeuf LLP shall be
deemed to be acceptable to the Company) to the effect that the securities
evidenced by such certificate may be sold without restriction under Rule 144 (or
any other rule permitting resales of securities without restriction) promulgated
under the Securities Act.
 
4.2. HOLDER ENTITLED TO BENEFITS. This Warrant is the "Warrant" referred to in
the Credit Agreement. The Holder is entitled to certain rights, benefits and
privileges with respect to this Warrant and the Warrant Shares pursuant to the
terms of this Warrant and the Registration Rights Agreement.
 
4.3. OTHER COVENANTS.  The Company covenants and agrees that, as long as this
Warrant remains outstanding or any Warrant Shares are issuable with respect to
this Warrant, the Company will perform all of the following covenants for the
express benefit of the Holder: (a) the Warrant Shares shall, upon issuance, be
duly authorized, validly issued, fully paid and non-assessable shares of Common
Stock; (b) the Holder shall, upon the exercise hereof in accordance with the
terms hereof, receive good and marketable title to the Warrant Shares, free and
clear of all voting and other trust arrangements to which the Company is a party
or by which it is bound, preemptive rights of any shareholder, liens,
encumbrances, equities and claims whatsoever, including, but not limited to, all
Taxes, Liens and other charges with respect to the issuance thereof; (c) at all
times prior to the Expiration Date, the Company shall have reserved for issuance
a sufficient number of authorized but unissued shares of Common Stock, or other
securities or property for which this Warrant may then be exercisable, to permit
this Warrant (or if this Warrant has been divided, all outstanding Warrants) to
be exercised in full; (d) the Company shall deliver to the Holder the
information and reports delivered to any other holder of the Company's common
stock; and (e) the Company shall provide the Holder with written notice of all
corporate actions, including, without limitation, prior written notice of any
dividends in the same manner and to the same extent as the shareholders of the
Company.
 
4.4. ISSUE TAX. The issuance of shares of Common Stock upon the exercise of this
Warrant shall be made without charge to the Holder for any stamp, documentary,
issue or similar tax in respect thereof.
 
4.5. CLOSING OF BOOKS. The Company will at no time close its transfer books
against the transfer of this Warrant or of any Warrant Shares in any manner
which interferes with the timely exercise hereof.
 
 
13

--------------------------------------------------------------------------------

 
4.6. NO VOTING RIGHTS; LIMITATION OF LIABILITY. Except as expressly set forth in
this Warrant or the Registration Rights Agreement, nothing contained in this
Warrant shall be construed as conferring upon the Holder (a) the right to vote
or to consent as a shareholder in respect of meetings of shareholders for the
election of directors of the Company or any other matter, or (b) the right to
receive dividends except as set forth in Section 3. No provisions hereof, in the
absence of affirmative action by the Holder to purchase shares of Common Stock,
and no mere enumeration herein of the rights or privileges of the Holder, shall
give rise to any liability of the Holder for the Warrant Purchase Price or as a
shareholder of the Company, whether such liability is asserted by the Company or
by its creditors.
 
4.7. MODIFICATION AND WAIVER. This Warrant and any provision hereof may be
changed, waived, discharged or terminated only by an instrument in writing
signed by the party against which enforcement is sought.
 
4.8. NOTICES. All notices, requests, demands and other communications which are
required or may be given under this Warrant shall be in writing and shall be
deemed to have been duly given if transmitted by telecopier with receipt
acknowledged, or upon delivery, if delivered personally or by recognized
commercial courier with receipt acknowledged, or upon receipt, if mailed by
registered or certified mail, return receipt requested, postage prepaid,
addressed as follows:
 
If to the Company:
Consumer Portfolio Services, Inc.

19500 Jamboree Road
Irvine, California  92612
Attention: General Counsel
Telecopier No.: (888) 577-7923
Telephone No.:  (888) 785-6691


If to the initial Holder:
Drawbridge Special Opportunities Fund LP

1345 Avenue of the Americas
 
46th Floor
 
New York, New York  10105
 
Attention:  Constantine Dakolias
 
Facsimile No.:  (212) 798-6131
 
Confirmation No.:  (212) 798-6100
 


or at such other address or addresses as the Holder or the Company, as the case
may be, may specify by written notice given in accordance with this SECTION 4.8.
 
4.9. SUCCESSORS AND ASSIGNS. The Company may not assign any of its rights, or
delegate any of its obligations, under this Warrant without the prior written
consent of the Holder (which consent may be withheld for any reason or no reason
at all). The Holder may make an Assignment of this Warrant, in whole or in part,
at any time or from time to time, without the consent of the Company.  Each
Assignment of this Warrant, in whole or in part, shall be registered on the
books of the Company to be maintained for such purpose, upon surrender of this
Warrant at the Designated Office, together with appropriate instruments of
assignment, duly
 
 
14

--------------------------------------------------------------------------------

 
completed and executed. Upon such surrender, the Company shall, at its own
expense, within three (3) Business Days of surrender, execute and deliver a new
Warrant or Warrants in the name of the assignee or assignees specified in such
assignment and in the denominations specified therein and this Warrant shall
promptly be canceled. If any portion of this Warrant is not being assigned, the
Company shall, at its own expense, within three (3) Business Days issue to the
Holder a new Warrant evidencing the part not so assigned. If the Holder makes an
Assignment of this Warrant to one or more Persons, any decisions that the Holder
is entitled to make at any time hereunder shall be made by the Holders holding
more than fifty percent (50%) of the aggregate number of Warrant Shares issuable
upon exercise of all of the then exercisable Warrants.
 
In addition, the Holder may, without notice to or the consent of the Company,
grant or sell Participations to one or more participants in all or any part of
its right, title and interest in and to this Warrant.
 
This Warrant shall be binding upon and inure to the benefit of the Company, the
Holder and their respective successors and permitted assigns, and shall include,
with respect to the Company, any Person succeeding the Company by merger,
consolidation, combination or acquisition of all or substantially all of the
Company’s assets, and in such case, except as expressly provided herein, all of
the obligations of the Company hereunder shall survive such merger,
consolidation, combination or acquisition.
 
4.10. CONSTRUCTION AND INTERPRETATION. The headings of the paragraphs of this
Warrant are for convenience of reference only and do not constitute a part of
this Warrant and are not to be considered in construing or interpreting this
Warrant. No party, nor its counsel, shall be deemed the drafter of this Warrant
for purposes of construing the provisions of this Warrant, and all provisions of
this Warrant shall be construed in accordance with their fair meaning, and not
strictly for or against any party.
 
4.11. LOST WARRANT OR CERTIFICATES. Upon receipt of evidence reasonably
satisfactory to the Company of the loss, theft, destruction or mutilation of
this Warrant or of a stock certificate evidencing Warrant Shares and, in the
case of any such loss, theft or destruction, upon receipt of an indemnity
reasonably satisfactory to the Company or, in the case of any such mutilation,
upon surrender and cancellation of the Warrant or stock certificate, the Company
shall make and deliver to the Holder, within three (3) Business Days of receipt
by the Company of such documentation, a new Warrant or stock certificate, of
like tenor, in lieu of the lost, stolen, destroyed or mutilated Warrant or stock
certificate.
 
4.12. NO IMPAIRMENT. The Company shall not by any action, including, without
limitation, amending its charter documents or regulations or through any
reorganization, reclassification, transfer of assets, consolidation, merger,
dissolution, issue or sale of securities or any other voluntary action, avoid or
seek to avoid the observance or performance of any of the terms of this Warrant,
but will at all times in good faith assist in the carrying out of all such terms
and in the taking of all such actions as may be necessary or appropriate to
protect the rights of the Holder against impairment. Without limiting the
generality of the foregoing, the Company will (i) not increase the par value (if
any) of any shares of Common Stock receivable upon the exercise of this Warrant
above the amount payable therefor upon such exercise immediately prior to such
increase in par value, (ii) take all such action as may be necessary or
appropriate in
 
 
15

--------------------------------------------------------------------------------

 
order that the Company may validly and legally issue fully paid and
nonassessable shares of Common Stock upon the exercise of this Warrant, free and
clear of all liens, encumbrances, equities and claims, and (iii) use its best
efforts to obtain all such authorizations, exemptions or consents from any
public regulatory body having jurisdiction thereof as may be necessary to enable
the Company to perform its obligations under this Warrant.
 
4.13. NO IMPLIED WAIVER. Nothing in this Warrant, including any reference herein
to an act or transaction, shall be construed as, or imply, a waiver of any
provision of the Credit Agreement or the Registration Rights Agreement,
including any prohibition therein against such an act or transaction.
 
4.14. GOVERNING LAW. IN ALL RESPECTS, INCLUDING ALL MATTERS OF CONSTRUCTION,
VALIDITY AND PERFORMANCE, THIS WARRANT AND THE RIGHTS AND OBLIGATIONS ARISING
HEREUNDER SHALL BE GOVERNED BY, AND CONSTRUED AND ENFORCED IN ACCORDANCE WITH,
THE INTERNAL LAWS OF THE STATE OF NEW YORK APPLICABLE TO CONTRACTS MADE AND
PERFORMED IN THAT STATE (WITHOUT REGARD TO THE CHOICE OF LAW OR CONFLICTS OF LAW
PROVISIONS THEREOF) AND ANY APPLICABLE LAWS OF THE UNITED STATES OF AMERICA.
 
4.15. CONSENT TO JURISDICTION AND VENUE. ANY SUIT, LEGAL ACTION OR SIMILAR
PROCEEDING WITH RESPECT TO THIS WARRANT SHALL BE BROUGHT IN THE COURTS OF THE
STATE OF CALIFORNIA SITTING IN THE CITY OF LOS ANGELES, STATE OF CALIFORNIA OR
OF THE UNITED STATES FOR THE CENTRAL DISTRICT OF CALIFORNIA SITTING IN THE CITY
OF LOS ANGELES, STATE OF CALIFORNIA, AND BY EXECUTION AND DELIVERY OF THIS
WARRANT, EACH OF THE COMPANY AND THE HOLDER (BY ACCEPTANCE HEREOF) CONSENTS, FOR
ITSELF AND IN RESPECT OF ITS PROPERTY, TO THE NON-EXCLUSIVE JURISDICTION OF SUCH
COURTS. EACH OF THE COMPANY AND THE HOLDER (BY ACCEPTANCE HEREOF) IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY LAW, ANY OBJECTION, INCLUDING ANY
OBJECTION TO THE LAYING OF VENUE OR BASED ON THE GROUNDS OF FORUM NON
CONVENIENS, WHICH IT MAY NOW OR HEREAFTER HAVE TO THE BRINGING OF ANY ACTION OR
PROCEEDING IN SUCH JURISDICTION IN RESPECT OF THIS WARRANT. EACH OF THE COMPANY
AND THE HOLDER (BY ACCEPTANCE HEREOF) HEREBY WAIVES PERSONAL SERVICE OF ANY
SUMMONS, COMPLAINT OR OTHER PROCESS, WHICH MAY BE MADE BY ANY OTHER MEANS
PERMITTED BY THE LAW OF THE STATE OF THE NEW YORK.
 
4.16. REMEDIES. If the Company fails to perform, comply with or observe any
covenant or agreement to be performed, complied with or observed by it under
this Warrant, the Holder may proceed to protect and enforce its rights by suit
in equity or action at law, whether for specific performance of any term
contained in this Warrant or for an injunction against the breach of any such
term or in aid of the exercise of any power granted in this Warrant or to
enforce any other legal or equitable right, or to take any one or more of such
actions. The Company hereby agrees that the Holder shall not be required or
otherwise obligated to, and hereby waives any right to demand that the Holder,
post any performance or other bond in
 
 
16

--------------------------------------------------------------------------------

 
connection with the enforcement of its rights and remedies hereunder. The
Company agrees to pay all fees, costs, and expenses, including, without
limitation, fees and expenses of attorneys, accountants and other experts
retained by the Holder, and all fees, costs and expenses of appeals, incurred or
expended by the Holder in connection with the enforcement of this Warrant or the
collection of any sums due hereunder, whether or not suit is commenced. None of
the rights, powers or remedies conferred under this Warrant shall be mutually
exclusive, and each right, power or remedy shall be cumulative and in addition
to any other right, power or remedy whether conferred by this Warrant or now or
hereafter available at law, in equity, by statute or otherwise.
 
4.17. ENTIRE AGREEMENT. This Warrant and the Registration Rights Agreement
constitutes the full and entire agreement and understanding between the Holder
and the Company with respect to the subject matter hereof and supersede all
prior oral and written, and all contemporaneous oral, agreements and
understandings relating to the subject matter hereof.
 
4.18. WAIVER OF JURY TRIAL. TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAWS,
THE COMPANY HEREBY KNOWINGLY, INTENTIONALLY AND VOLUNTARILY EXPRESSLY WAIVES ANY
RIGHT TO TRIAL BY JURY OF ANY CLAIM, DEMAND, ACTION OR CAUSE OF ACTION ARISING
UNDER THIS WARRANT OR IN ANY WAY CONNECTED WITH OR RELATED OR INCIDENTAL TO THE
DEALINGS OF THE COMPANY AND THE HOLDER WITH RESPECT TO THE WARRANT, OR THE
TRANSACTIONS RELATED THERETO, IN EACH CASE WHETHER NOW EXISTING OR HEREAFTER
ARISING, AND WHETHER FOUNDED IN CONTRACT OR TORT OR OTHERWISE; AND THE COMPANY
HEREBY AGREES AND CONSENTS THAT ANY SUCH CLAIM, DEMAND, ACTION OR CAUSE OF
ACTION SHALL BE DECIDED BY COURT TRIAL WITHOUT A JURY, AND THAT THE COMPANY OR
ANY HOLDER MAY FILE AN ORIGINAL COPY OF THIS SECTION 4.18 WITH ANY COURT AS
WRITTEN EVIDENCE OF THE CONSENT OF THE COMPANY HERETO TO THE WAIVER OF ITS RIGHT
TO TRIAL BY JURY.
 



 
 
17

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Company has caused this Warrant to be executed and
issued by its duly authorized representative on the date first written above.
 


 
CONSUMER PORTFOLIO SERVICES, INC.,
 
a California corporation
 


 


 
By:           ______________________________
Charles E. Bradley, Jr.
President and Chief Executive Officer

 
 
18

--------------------------------------------------------------------------------

 
